Title: From Benjamin Franklin to [Philip Ludwell], 22 February 1763
From: Franklin, Benjamin
To: Ludwell, Philip


My Dear Friend,
Philada. Feb. 22. 1763
I received your kind Congratulations on my Son’s Promotion with great Pleasure, and thank you cordially for your good Wishes concerning him. I have great Hopes of his doing well, as I know he has good Principles and good Dispositions.
I congratulate you on the glorious Peace we have made, the most advantageous to Great Britain, in my Opinion, of any our History has recorded.
I must shortly make a Journey to your Country, which I should undertake with much greater Pleasure, if I could promise my self the Happiness of meeting there with my Dear Friend, (but that is not to be expected, for I hear you are to continue this Year in England). I pray sincerely that every Blessing may attend you, wherever you are, and particularly that of Health. O that I could invent something to restore and establish yours! But we shall meet, I trust, in a better Country, and with better Constitutions, vigourous Health and everlasting Youth; and since t’will be an additional Pleasure so great in itself and so easily afforded us, I am persuaded we shall know one another. In the meantime believe me ever, my dearest Friend Yours most affectionately
BF
